
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.71


EMPLOYMENT AGREEMENT

        This Employment Agreement (this "Agreement") is entered into as of
January 6th, 2009, by and between OpBiz, L.L.C. ("Employer"), and Mr. Thomas
McCartney ("Employee").

1.Employment.    Employer hereby employs Employee, and Employee hereby accepts
employment by the Employer, as Employer's President & Chief Executive Officer to
perform such executive, managerial or administrative duties, commensurate with
Employee's position, as Employer may specify from time to time, during the
Specified Term as defined in Section 2. The President & Chief Executive Officer
for the Company will have full responsibility and accountability for providing
strategic leadership and direction for the Company and will be responsible for
the development and implementation of the Company's strategic and operational
plans to advance the Company's mission and objectives to promote revenue,
profitability and growth as an organization and oversee all aspects of Company
operations including, without limitation, the following:

a.Performing the role of Company representative and promote the Company as
respects personal appearances and attendances at meetings, conferences, dinners
and other functions concerning Company interests such as promotional partners,
investors and high-end gaming customers;

b.Providing leadership in the development, execution, and monitoring of
strategic plans, business plans, fiscal budgets, division operations, and
marketing strategies to produce both short-term and long-term profitability for
the Company;

c.Ensuring that all plans are established and implemented to achieve approved
goals within established timetables and approved resources;

d.Ensuring all goals are met to produce the maximum potential guest experience,
provide for forecasted financial returns, and meet the Company's objectives;

e.Develop and refine, for approval by the Board of Managers, Company operational
procedures, policies, standards and controls;

f.Evaluate performance of executives for compliance with established policies
and objectives of the Company and contributions in attaining objectives;

g.Liaise with and oversee the Company's joint ventures, partnerships, tenancies
and promotional arrangements;

h.Represent the Company as the Company's Principal Operating Officer as respects
the Company and its parent company's SEC filings, Gaming Commission submissions
and such other legislative, committee and community functions as directed by the
Board of Managers;

i.Liaising with and reporting to the Company's Board of Managers with respect to
the foregoing; and

j.Such other activities as are requested by the Executive Committee of the Board
of Managers or full Board of Managers from time to time.

2.Effective Date; Specified Term.    This Agreement shall be effective as of
Employee's commencement date. Subject to earlier termination as provided herein,
the term of the Employee's employment hereunder shall commence on January 15,
2009 and terminate on the third (3rd) anniversary thereof (the "Specified
Term"). If Employee remains employed by

1

--------------------------------------------------------------------------------



Employer following the Specified Term, any such employment shall be on an
at-will basis, unless the parties agree in writing to extend the Specified Term.

3.Compensation.

a.Base Salary.    During the Specified Term, in consideration of the performance
by Employee of Employee's obligations hereunder to Employer and its parents,
subsidiaries, affiliates, and joint ventures (collectively, the "Employer
Group"), Employer shall pay Employee an annual base salary (the "Base Salary")
of no less than $500,000.00 subject to annual review by the Employer. The Base
Salary shall be payable in accordance with the payroll practices of Employer as
in effect from time to time.

b.Bonus Compensation.    Employee is eligible to participate in Employer's
discretionary management bonus program as formulated from time to time by
Employer's Executive Committee of the Board of Managers in its discretion
("Employer Bonus Program"), with the possibility of receiving up to 50% of
Employee's Base Salary based on achievement of Employer EBITDA goals as
determined by the Employer's Board of Managers from time to time. For the first
year of Employee's employment, the EBITDA annual goal is $77.0 million.

In addition to the foregoing, in the event that Employer's EBITDA goals and
Employee's overall performance goals outlined in a given year have been met,
Employee may be further entitled to an additional bonus of up to 50% of
Employee's Base Salary during such year based on exceeding Employer EBITDA goals
or other exemplary performance as determined by the Employer's Board of Managers
from time to time.

c.Employee Benefit Programs.    During the Specified Term, Employee shall be
entitled to participate in Employer's employee benefit plans as are generally
made available from time to time for similarly situated executives with
Employer, subject to the terms and conditions of such plans, and subject to
Employer's right to amend, terminate or take other similar actions with respect
to such plans. Notwithstanding the foregoing, Employer shall reimburse Employee
for all COBRA expenses incurred by Employee for the period commencing on the
first date of the Specified Term and ending on the first date that Employee
becomes eligible to participate in said Employer's employee benefit plans.

d.Life Insurance.    Employer shall maintain and pay the premiums for a term
life insurance policy for the Employee during the term of his employment in an
amount no less than two times annual Base Salary, as adjusted. Employee shall
have the authority to designate the beneficiary of the insurance policy.

e.Disability Insurance.    Employer agrees that it shall pay the premiums for
disability insurance during the Employee's tenure at a level commensurate with
Employer's program for executives to protect the Employee in the event he
becomes disabled.

f.Car Allowance.    In addition to all other benefits and compensation set forth
in this Agreement Employer agrees to provide Employee with a car allowance of
seven hundred dollars ($700.00) per month.

g.Vacation.    Employee recognizes and understands that as the senior executive
of Employer that he shall make himself available whenever necessary to insure
the success of the Employer Group. Notwithstanding Employee's duties, Employer
understands and acknowledges that Employee shall be entitled to paid vacation of
four (4) weeks per year in accordance with the Company's vacation policy, with
the timing and duration of specific vacations mutually and reasonably agreed to
by Employer and Employee.

2

--------------------------------------------------------------------------------



h.Business Expense Reimbursements.    Employer will pay or reimburse Employee
for all reasonable out-of-pocket expenses, including travel expenses, Employee
incurs during the Specified Term in the course of performing Employee's duties
under this Agreement upon timely submission of appropriate documentation to
Employer, as prescribed from time to time by Employer.

i.Options.    Subject to the prior approval of the Nevada Gaming Commission, the
availability of an exemption from registration under applicable securities laws,
and the approval of appropriate members of the Employer Group, Employee is
eligible to received options to purchase 3% (subject to dilution in the
discretion of the Employer Group) of equity interest (non-voting) in MezzCo, LLC
(or such other entity as determined by the Employer Group) pursuant to the
MezzCo, LLC Class B Unit Option Plan and Class B Unit Option Agreement for
Executives ("Option Plan and Agreement") or any agreement that replaces or
supercedes the Option Plan and Agreement. These options will carry a strike
price based on fair market value at the time of grant and will vest in equal
installments on the anniversary dates of the first three years of continued
employment.



4.Extent of Services.    Employee agrees that the duties and services to be
performed by Employee shall be performed exclusively for members of the Employer
Group. Employee further agrees to perform such duties in an efficient,
trustworthy, lawful, and businesslike manner. Employee agrees not to render to
others any service of any kind whether or not for compensation, or to engage in
any other business activity whether or not for compensation (specifically
excepting those social clubs, networks, websites and investments on the date
hereof), that is similar to or conflicts with the performance of Employee's
duties under this Agreement, without the prior written approval of Employer.

5.Policies and Procedures.    In addition to the terms herein, Employee agrees
to be bound by Employer's policies and procedures including drug testing and
background checks, as they may be established or amended by Employer in its sole
discretion from time to time. In the event the terms in this Agreement conflict
with Employer's policies and procedures, the terms herein shall take precedence.
Employer recognizes that it has a responsibility to see that its employees
understand the adverse effects that problem gambling and underage gambling can
have on individuals and the gaming industry as a whole. Employee agrees to read,
understand, and comply with Employer's policy prohibiting underage gaming and
supporting programs to treat compulsive gambling.

6.Licensing Requirements.    Employee acknowledges that Employer is engaged in a
business that is or may be subject to and exists because of privileged licenses
issued by governmental authorities in Nevada. If requested to do so by Employer
or Employer Group, Employee shall apply for and obtain any license,
qualification, clearance or the like that shall be requested or required of
Employee by any regulatory authority having jurisdiction over Employer or
Employer Group.

7.Failure to Satisfy Licensing Requirement.    If Employee fails to satisfy any
licensing requirement referred to in Section 6 above, or if any governmental
authority directs the Employer to terminate any relationship it may have with
Employee, or if Employer shall determine, in Employer's reasonable judgment,
that Employee was, is or might be involved in, or is about to be involved in,
any activity, relationship(s) or circumstance that could or does jeopardize the
business of Employer or Employer's Group, reputation or such licenses, or if any
such license is threatened to be, or is, denied, curtailed, suspended or
revoked, this Agreement may be terminated by Employer and the parties'
obligations and responsibilities shall be determined by the provisions of
Section 11.

3

--------------------------------------------------------------------------------



8.Restrictive Covenants.

a.Competition.    Employee acknowledges that, in the course of Employee's
responsibilities hereunder, Employee will form relationships and become
acquainted with certain confidential and proprietary information as further
described in Section 8(b). Employee further acknowledges that such relationships
and information are and will remain valuable to the Employer and Employer Group
and that the restrictions on future employment, if any, are reasonably necessary
in order for Employer and Employer Group to remain competitive in the gaming
industry. In recognition of their heightened need for protection from abuse of
relationships formed or information garnered before and during the Specified
Term of the Employee's employment hereunder, Employee covenants and agrees for
the twelve (12) month period immediately following termination of employment for
any reason (the "Restrictive Period"), not to directly or indirectly be employed
by, provide consultation or other services to, engage or participate in, provide
advice, information or assistance to, fund or invest in, or otherwise be
connected or associated in any way or manner with, any firm, person, corporation
or other entity which is either directly, indirectly or through an affiliated
company or entity, engaged in gaming or proposes to engage in gaming in Clark
County, Nevada. The covenants under this Section 8(a) include but are not
limited to Employee's covenant not to:

i.Make known to any third party the names and addresses of any of the customers
of Employer or any member of Employer Group, or any other information or data
pertaining to those customers;

ii.Call on, solicit, induce to leave and/or take away, or attempt to call on,
solicit, induce to leave and/or take away, any of the customers of Employer or
any member of the Employer Group, either for Employee's own account or for any
third party;

iii.Call on, solicit and/or take away, any potential or prospective customer of
Employer or any member of the Employer Group, on whom the Employee called or
with whom Employee became acquainted during employment (either before or during
the Specified Term), either for Employee's own account or for any third party,
and

iv.Approach or solicit any employee or independent contractor of Employer or any
member of the Employer Group with a view towards enticing such person to leave
the employ or service of Employer or any member of the Employer Group, or hire
or contract with any employee or independent contractor of Employer or any
member of the Employer Group, without the prior written consent of the Employer,
such consent to be within Employer's sole and absolute discretion.

b.Confidentiality.    Employee covenants and agrees that Employee shall not at
any time during the Specified Term or thereafter, without Employer's prior
written consent, such consent to be within Employer's sole and absolute
discretion, disclose or make known to any person or entity outside of the
Employer Group any Trade Secret (as defined below), or proprietary or other
confidential information concerning Employer or any member of the Employer
Group, including without limitation, Employer's customers and its casino, hotel,
and marketing data practices, procedures, management policies or any other
information regarding Employer or any member of the Employer Group, which is not
already and generally known to the public through no wrongful act of Employee or
any other party. Employee covenants and agrees that Employee shall not at any
time during the Specified Term, or thereafter, without the Employer's prior
written consent, utilize any such Trade Secrets, proprietary or confidential
information in any way, including communications with or contact with any such
customer other than in connection with employment hereunder. For purposes of
this Section 8, Trade Secrets is defined as data

4

--------------------------------------------------------------------------------



or information, including a formula, pattern, compilation, program, device,
method, know-how, technique or process, that derives any economic value, present
or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who may or could obtain any
economic value from its disclosure or use.

c.Former Employer Information.    Employee will not intentionally, during the
Specified Term, improperly use or disclose any proprietary information or Trade
Secrets of any former employer or other person or entity and will not improperly
bring onto the premises of the Employer any unpublished document or proprietary
information belonging to any such employer, person or entity.

d.Third Party Information.    Employee acknowledges that Employer and other
members of the Employer Group have received and in the future will receive from
third parties their confidential or proprietary information subject to a duty to
maintain the confidentiality of such information and to use it only for certain
limited purposes. Employee will hold all such confidential or proprietary
information in the strictest confidence and will not disclose it to any person
or entity or to use it except as necessary in carrying out Employee's duties
hereunder consistent with Employer's (or such other member of the Employer
Group's) agreement with such third party.

e.Employer's Property.    Employee hereby confirms that Trade Secrets,
proprietary or confidential information and all information concerning customers
who utilize the goods, services or facilities of any hotel and/or casino owned,
operated or managed by Employer constitute Employer's exclusive property.
Employee agrees that upon termination of employment, Employee shall promptly
return to the Employer all notes, notebooks, memoranda, computer disks, and any
other similar repositories of information containing or relating in any way to
the Trade Secrets or proprietary or confidential information of each member of
the Employer Group, including but not limited to, the documents referred to in
Section 8(b). Such repositories of information also include but are not limited
to any so-called personal files or other personal data compilations in any form,
which in any manner contain any Trade Secrets or proprietary or confidential
information of Employer or any member of the Employer Group.

f.Notice to Employer.    Employee agrees to notify Employer immediately of any
employers for whom Employee works or provides services (whether or not for
remuneration to Employee or a third party) during the Specified Term or within
the Restrictive Period.



9.Representations.    Employee hereby represents, warrants and agrees with
Employer that:

a.The covenants and agreements contained in Sections 4 and 8 above are
reasonable, appropriate and suitable in their geographic scope, duration and
content; the Employer's agreement to employ the Employee and a portion of the
compensation and consideration to be paid to Employee hereunder is separate and
partial consideration for such covenants and agreements; the Employee shall not,
directly or indirectly, raise any issue of the reasonableness, appropriateness
and suitability of the geographic scope, duration or content of such covenants
and agreements in any proceeding to enforce such covenants and agreements; and
such covenants and agreements shall survive the termination of this Agreement,
in accordance with their terms;

b.The enforcement of any remedy under this Agreement will not prevent Employee
from earning a livelihood, because Employee's past work history and abilities
are such that Employee can reasonably expect to find work in other geographic
areas and lines of business;

5

--------------------------------------------------------------------------------



c.The covenants and agreements stated in Sections 4, 6, 7, and 8 above are
essential for the Employer's reasonable protection;

d.Employer has reasonably relied on these covenants and agreements by Employee;

e.Employee has the full right to enter into this Agreement and by entering into
and performance of this Agreement will not violate or conflict with any
arrangements or agreements Employee may have or agreed to have with any other
person or entity; and

f.Employee acknowledges and warrants to Employer the receipt and sufficiency of
separate consideration for the assignment by Employer of Employer's rights and
Employee's obligation under Section 8.

Notwithstanding Section 21, Employee agrees that in the event of Employee's
breach or threatened breach of any covenants and agreements set forth in
Sections 4 and 8 above, Employer may seek to enforce such covenants and
agreements in court through any equitable remedy, including specific performance
or injunction, without waiving any claim for damages. In any such event,
Employee waives any claim that the Employer has an adequate remedy at law or for
the posting of a bond.

10.Termination for Death or Disability.    Employee's employment hereunder shall
terminate upon Employee's death or Disability (as defined below). In the event
of Employee's death or Disability, Employee (or Employee's estate or
beneficiaries in the case of death) shall have no right to receive any
compensation or benefit hereunder or otherwise from Employer or any member of
the Employer Group on and after the effective date of termination of employment
other than (1) unpaid Base Salary earned to the date of termination of
employment (which shall be paid on Employer's next scheduled payroll date),
(2) any earned but unpaid bonus then payable to Employee (which shall be paid on
Employer's next scheduled payroll date), (3) business expense reimbursement
pursuant to Section 3(d), and (4) benefits provided pursuant to Section 3(c),
and Options that have vested prior to the date of termination pursuant to
Section 3(e),subject to the terms and conditions applicable thereto. For
purposes of this Section 10, Disability is defined as Employee's inability to
perform the essential functions of Employee's duties hereunder for a period of
time in excess of that set forth in Employer's policies and procedures, as in
effect from time to time, or in excess of a qualified leave pursuant to the
Family and Medical Leave Act or as otherwise required by the Americans with
Disabilities Act, as applicable. Employee hereby consents to any examination or
to provide or authorize access to any medical records that may be reasonably
required by a licensed physician selected by Employer in connection with any
determination to be made pursuant to this Section 10. For the avoidance of any
doubt, any dispute concerning Employee meeting the definition of Disability
shall be governed by the dispute provisions of Section 20 below.

11.(a)    Termination by Employer for Cause.    Employer may terminate
Employee's employment hereunder for Cause (as defined below) at any time. If
Employer terminates Employee's employment for Cause, Employee shall have no
right to receive any compensation or benefit hereunder or otherwise from
Employer or any member of the Employer Group on and after the effective date of
termination of employment other than (1) unpaid Base Salary earned to the date
of termination of employment (which shall be paid on Employer's next scheduled
payroll date), (2) business expense reimbursement pursuant to Section 3(d), and
(3) benefits provided pursuant to Section 3(c) subject to the terms and
conditions applicable thereto. For purposes of this Agreement, "Cause" is
defined as Employee's (i) loss of key license issued by the Nevada Gaming
Commission; (ii) conviction of a felony; (iii) material breach of this
Agreement; provided, however, in the event of such breach, Employer shall give
Employee written notice of such breach, and Employee shall have ten
(10) business days to cure such

6

--------------------------------------------------------------------------------



breach; or (iv) engagement in any unauthorized, morally-bankrupt activity which
has a material adverse effect on the Employer's name, reputation or goodwill in
the Las Vegas, Nevada community, such determination being made by majority vote
of the Board of Managers, acting reasonably.

(b)    At Will Termination by Employer.    Employer may terminate Employee at
will at any time upon fifteen (15) days prior written notice, or, in the
Employer's sole discretion, the equivalent of two weeks of Base Salary in lieu
of notice.

If Employer terminates Employee at will under this Section 11(b), Employee shall
have no right to receive any compensation or benefit hereunder or otherwise from
Employer or any member of the Employer Group on and after the effective date of
termination of employment other than (1) unpaid Base Salary earned to the date
of termination of employment (which shall be paid on Employer's next scheduled
payroll date), (2) business expense reimbursement pursuant to Section 3(d), and
(3) benefits provided pursuant to Section 3(c) and Options that have vested
prior to the date of termination pursuant to Section 3(e), subject to the terms
and conditions applicable thereto, (4) twelve (12) months of Base Salary, and
(5) if such termination at will occurs from and after the 25th month of the
Employee's employment, but prior to the expiration of the Specified Term, the
balance of unvested Options on such termination date shall accelerate and vest.

12.Termination by Employee.    Employee may terminate Employee's employment
hereunder upon thirty (30) days' prior written notice to Employer. If Employee
shall terminate his employment other than for (a) death, (b) Disability,
(c) failure of Employer to pay Employee's compensation when due, or (d) material
reductions in Employee's duties and responsibilities without his or her consent,
Employee shall have no right to receive any compensation or benefit hereunder or
make any other claims against Employer or any member of the Employer Group on
and after the effective date of termination of employment other than (1) unpaid
Base Salary earned to the date of termination of employment (which shall be paid
on Employer's next scheduled payroll date), (2) business expense reimbursement
pursuant to Section 3(d), and (3) benefits provided pursuant to Section 3(c) and
Options that have vested prior to the date of termination pursuant to
Section 3(e), subject to the terms and conditions applicable thereto.

13.Cooperation Following Termination.    Following termination of employment of
Employee's employment hereunder for any reason, Employee agrees to reasonably
cooperate with Employer upon the reasonable request of Employer and to be
reasonably available to Employer with respect to matters arising out of
Employee's services to any member of the Employer Group. Employer shall
reimburse, or at Employee's request, advance Employee for expenses reasonably
incurred in connection with such matters.

14.Interpretation; Each Party the Drafter.    Each of the parties was
represented by or had the opportunity to consult with counsel who either
participated in the formulation and documentation of, or was afforded the
opportunity to review and provide comments on, this Agreement. Accordingly, this
Agreement and the provisions contained in it shall not be construed or
interpreted for or against any party to this agreement because that party
drafted or caused that party's legal representative to draft any of its
provisions.

15.Indemnification.    Employer shall indemnify Employee to the fullest extent
permitted by Nevada law and the articles of incorporation and bylaws of the
Employer. Such indemnification shall include, without limitation, the following:

a.Indemnification Involving Third Party Claims.    Employer shall indemnify
Employee if Employee is a party to or is threatened to be made a party to or
otherwise involved in

7

--------------------------------------------------------------------------------



any threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (each a "Claim"), other than a Claim
by or in the name of Employer or any entity in the Employer Group, by reason of
the fact that Employee is or was serving as an employee or agent of Employer or
any entity in the Employer Group (each an "Indemnifiable Event"), against all
expenses, including attorneys' fees, judgments, fines, and amounts paid in
settlement (collectively, "Expenses") actually and reasonably incurred by
Employee in connection with the investigation, defense, settlement or appeal of
such Claim, if Employee either is not liable pursuant to NRS Section 78.138 or
acted in good faith and in a manner Employee reasonably believed to be in or not
opposed to the best interests of Employer and, in the case of a criminal Claim,
in addition had no reasonable cause to believe that his or her conduct was
unlawful.

b.Determination of Appropriateness of Indemnification.    Notwithstanding the
foregoing, the obligations of Employer under this Section 15 shall be subject to
the condition that, unless ordered by a court, a determination shall have been
made that indemnification is proper under the specific circumstances, pursuant
to and in accordance with NRS Section 78.751, as in effect from time to time.

c.Indemnification for Defense Only.    The indemnification authorized by this
Section 15 does not include any actions, suits or proceedings initiated by
Employee against Employer or any entity in the Employer Group.

d.Settlement of Claims.    Neither Employee nor Employer shall settle any Claim
without the prior written consent of the other (such consent not to be
unreasonably withheld or delayed).



16.Severability.    If any provision hereof is unenforceable, illegal or invalid
for any reason whatsoever, such fact shall not affect the remaining provisions
hereof, except in the event a law or court decision, whether on application for
declaration, or preliminary injunction or upon final judgment, declares one or
more of the provisions of this Agreement that impose restrictions on Employee
unenforceable or invalid because of the geographic scope or time duration of
such restriction. In such event, Employer shall have the option to deem the
invalidated restrictions retroactively modified to provide for the maximum
geographic scope and time duration that would make such provisions enforceable
and valid.

Exercise of this option shall not affect Employer's right to seek damages or
such additional relief as may be allowed by law in respect to any breach by
Employee of the enforceable provisions of this Agreement.

17.Survival.    Notwithstanding anything in this Agreement to the contrary, to
the extent applicable, Sections 8 through and including Section 17 shall survive
the termination of this Agreement.

18.Notice.    For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (i) when personally delivered, (ii) the business
day following the day when deposited with a reputable and established overnight
express courier (charges prepaid), or (iii) five (5) days following

8

--------------------------------------------------------------------------------



mailing by certified or registered mail, postage prepaid and return receipt
requested. Unless another address is specified, notices shall be sent to the
addresses indicated below:

To Employer:

OpBiz, LLC
3667 Las Vegas Blvd. South
Las Vegas, NV 89109
Attn: Robert Earl


To Employee:


Mr. Thomas McCartney
9712 Amber Peak Ct.
Las Vegas, NV 89114

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.

19.Tax Withholding.    Notwithstanding any other provision of this Agreement,
Employer may withhold from any amounts payable under this Agreement, or any
other benefits received pursuant hereto, such Federal, state, local and other
taxes as shall be required to be withheld under any applicable law or
regulation.

20.Dispute Resolution.

a.Any dispute, claim or controversy arising from or related in any way to this
Agreement or the interpretation, application, breach, termination or validity
thereof, including any claim of inducement of this Agreement by fraud, or
arising from or related in any way to Employee's employment with Employer will
be submitted first to mediation to be exclusively paid for by Employer up to a
maximum of $5,000 in mediation fees and costs, with each party to bear its own
attorney's fees and costs. If the parties wish to engage in mediation, which
mediator's fee and costs exceeds $5,000, the parties shall, after payment of the
first $5,000 by Employer, thereafter equally share the mediator's fee and costs.
If the parties are not successful in resolving disputes pursuant to mediation,
the parties agree that any claim or controversy arising from or in any way
related to this Agreement to the interpretation, application, breach,
termination or validity thereof, including any claim of inducement of this
Agreement by fraud or arising from or related in any way to Employee's
employment with Employer, will be submitted for final resolution by private
arbitration before a single arbitrator and in accordance with the National Rules
for the Resolution of Employment Disputes and practices then in effect of, the
American Arbitration Association, or any successors thereto ("AAA"), except
where those rules conflict with these provisions, in which case these provisions
control; provided, however, that Employer shall have the right to seek in court
equitable relief, including a temporary restraining order, preliminary or
permanent injunction or an injunction in aid of arbitration, to enforce its
rights set forth in Section 8. The arbitration will be held in Las Vegas,
Nevada.

b.Giving recognition to the understanding of the parties hereto that they
contemplate reasonable discovery, including document demands and depositions,
the arbitrator shall provide for discovery in accordance with the Nevada Rules
of Civil Procedure as reasonably applicable to this private arbitration.

c.To the extent possible, the arbitration hearings and award will be maintained
in confidence, except as may be required by law or for the purpose of
enforcement of an arbitral award.

9

--------------------------------------------------------------------------------



d.The prevailing party in any such arbitration hearings shall be entitled to
recover its reasonable attorneys' fees and costs incurred in connection with
arbitration proceedings pursuant to this Agreement to arbitrate.

e.Each party hereto waives, to the fullest extent permitted by law, any claim to
punitive or exemplary or liquidated or multiplied damages from the other.



21.No Waiver of Breach or Remedies.    No failure or delay on the part of
Employer or Employee in exercising any right, power or remedy hereunder shall
operate as a waiver thereof nor shall any single or partial exercise of any such
right, power or remedy preclude any other or further exercise thereof or the
exercise of any other right, power or remedy hereunder. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

22.Amendment or Modification.    No amendment, modification, termination or
waiver of any provision of this Agreement shall be effective unless the same
shall be in writing and signed by an officer of Employer (other than Employee),
and Employee, nor consent to any departure by the Employee from any of the terms
of this Agreement shall be effective unless the same is signed by an officer of
Employer (other than Employee). Any such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.

23.Governing Law; Venue.    The laws of the State of Nevada shall govern the
validity, construction, and interpretation of this Agreement, without regard to
conflict of law principles. Each party irrevocably submits to the exclusive
jurisdiction of the courts of the State of Nevada located in Clark County in any
action, suit or proceeding arising out of or relating to this Agreement or any
matters contemplated hereby, and agrees that any such action, suit or proceeding
shall be brought only in such court.

24.Headings.    The headings in this Agreement have been included solely for
convenience of reference and shall not be considered in the interpretation or
construction of this Agreement.

25.Assignment.    This Agreement is personal to Employee and may not be assigned
by Employee. In addition, this Agreement shall be binding upon and shall inure
to the benefit of Employer, its successors and assigns, and Employer shall
require any successor or assign to expressly assume the terms and conditions of
this Agreement.

26.Prior Agreements.    This Agreement shall supersede and replace any and all
other prior discussions and negotiations as well as any and all agreements and
arrangements that may have been entered into by and between Employer or any
predecessor thereof, on the one hand, and Employee, on the other hand, relating
to the subject matter hereof. Employee acknowledges that all rights under such
prior agreements and arrangements shall be extinguished.

10

--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, Employer and Employee have entered into this
Agreement in Las Vegas, Nevada, as of the date first written above.

"EMPLOYEE"
MR. THOMAS MCCARTNEY    
/s/ THOMAS MCCARTNEY


--------------------------------------------------------------------------------

Signature
 
 
"EMPLOYER"
OPBIZ, L.L.C.
 
 
By:
 
[ILLEGIBLE]


--------------------------------------------------------------------------------


 
  Name:   [ILLEGIBLE]


--------------------------------------------------------------------------------

    Its:   [ILLEGIBLE]


--------------------------------------------------------------------------------

Title    

11

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.71

